     Case 2:19-cv-07495-GW-JDE Document 12 Filed 01/04/21 Page 1 of 1 Page ID #:69




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   ARTHUR BATES,                           )   No. 2:19-cv-07495-GW (JDE)
                                             )
12                      Plaintiff,           )
                                             )   ORDER ACCEPTING REPORT
13                 v.                        )
                                             )   AND RECOMMENDATION OF
14   BRENT DEL VALLE, et al.,                )   UNITED STATES MAGISTRATE
                                             )   JUDGE
                                             )
15                      Defendants.          )
                                             )
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
18   including Plaintiff’s Complaint (Dkt. 1), the Order to Show Cause (Dkt. 7),
19   and the Report and Recommendation of the assigned United States Magistrate
20   Judge (Dkt. 11). As plaintiff did not file any timely written objections to the
21   report, the Report and Recommendation is approved and accepted.
22         IT IS HEREBY ORDERED that Judgment shall be entered dismissing
23   this case with prejudice.
24
25   Dated: January 4, 2021
26                                                ______________________________
27                                                GEORGE H. WU
                                                  United States District Judge
28
